         Case 4:19-cv-01234-MWB Document 23 Filed 08/01/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    JOHN DOE,                                  No. 4:19-CV-01234

                Plaintiff,                     (Judge Brann)

         v.

    THE PENNSYLVANIA
    STATE UNIVERSITY,

                Defendant.

                                    ORDER

                                 AUGUST 1, 2019

        On July 18, 2019, John Doe asked this Court to preliminarily enjoin the

Pennsylvania State University from holding his disciplinary hearing scheduled for

July 23, 2019. On July 23, 2019, Mr. Doe’s counsel informed this Court that that

day’s disciplinary hearing had been cancelled.1    Therefore, IT IS HEREBY

ORDERED that Mr. Doe’s motion for preliminary injunctive relief, ECF No. 3, is

DENIED AS MOOT. Mr. Doe is not precluded, however, from seeking further

preliminary injunctive relief.

                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge

1
     ECF No. 21.
